         Case 1:20-cv-03020-JPO Document 14 Filed 04/17/20 Page 1 of 2
                                         U.S. Department of Justice
[Type text]
                                                     United States Attorney
                                                     Southern District of New York
                                                     86 Chambers Street
                                                     New York, New York 10007


                                                     April 17, 2020

By ECF
The Honorable J. Paul Oetken
United States District Court
Southern District of New York
40 Foley Square
New York, NY 10007

       Re:     State of New York v. Department of Labor et al., No. 20 Civ. 3020 (JPO)

Dear Judge Oetken:

        This Office represents Defendants, the Department and Secretary of Labor, in this
Administrative Procedure Act case challenging a final rule issued pursuant to certain paid leave
provisions under the Families First Coronavirus Response Act. Plaintiff the State of New York
commenced this action by filing a complaint on April 14, 2020. Dkt. No. 1. On the same day, the
State also filed a motion for summary judgment, Dkt. No. 3, and a motion to “Shorten the
Defendants’ Time to Respond” to the motion to one week, Dkt. No. 5. Pursuant to the Court’s
order dated April 16, 2020, Dkt. No. 13, we write respectfully to request that the Court permit
Defendants to file their response to the State’s motion and any cross-motion by April 28, 2020,
or two weeks from the date the action was commenced.

        The Federal Rules of Civil Procedure state that in actions against the United States and its
agencies, the Government must respond to the complaint within 60 days of service. See Fed. R.
Civ. P. 12(a)(2). Recognizing the exigent circumstances created by the ongoing COVID-19
pandemic, the undersigned counsel have been proceeding with all due haste to prepare to
respond to this new litigation. We have been working diligently to get up to speed on the issues
raised in the complaint and the motion, including by consulting with the relevant agency
officials. Nevertheless, given the novelty and complexity of the statutory framework and
rulemaking at issue in this case, we respectfully submit that it is infeasible to prepare thorough
and competent briefing for the Court’s benefit by this Tuesday, April 21, the deadline proposed
by the State.

        Accordingly, Defendants respectfully oppose the State’s motion to expedite and request
that they be permitted to respond to the State’s motion for summary judgment by April 28, 2020.
We thank the Court for its consideration of this request.
         Case 1:20-cv-03020-JPO Document 14 Filed 04/17/20 Page 2 of 2
                                                                               Page 2



                                           Respectfully submitted,

                                           GEOFFREY S. BERMAN
                                           United States Attorney

                                     By:   /s/ Stephen Cha-Kim
                                           STEPHEN CHA-KIM
                                           JENNIFER JUDE
                                           Assistant United States Attorneys
                                           (212) 637-2768, -2663
                                           stephen.cha-kim@usdoj.gov
                                           jennifer.jude@usdoj.gov

cc: Counsel for Plaintiff (by ECF)
